DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
	On page 6 of the amendment, Applicant argued that Quinard is silent about increasing compression level for the compressed video frame in response to detecting that the packet loss rate exceeding the acceptable level, wherein said increasing of the compression level includes ignoring and not sending one or more uncompressed video frames to the client device.  
While Applicant’s arguments are understood, Krishnamurthy clearly teaches increasing a compression level for said compressed video frames by the encoder (col. 5 lines 45-59, as new and improved software encoders provide higher and higher levels of video compression processing power, not to mention greater and greater levels of external control; col. 12 lines 12-26). In addition, Krishnamurthy teaches that said increasing of the compression level includes ignoring and not sending one or more uncompressed video frames to the client device (col. 12 lines 12-26, the encoder may have the ability to save a previous reference frame. In that case, when controller 114 drops a P frame or even just a slice of a P frame, it can inform the encoder so that the encoder will use the previous P frame for subsequent encoding, thereby avoiding prediction errors between the encoder and decoder. Since P frame is dropped and not  said P frame is ignored, not encoded, and not sent to the decoder). 
On the other hand, Quinard teaches that the compression level is changed (paragraph [0007], typical applications designed to adapt to changing network conditions use any of a variety of encoding, compression; paragraph [0039], type of compression technique employed to transfer the data; paragraph [0040] FEC decoder 409 not only provides feedback 601 to transfer rate controller 403 in order to adjust the data transfer rate, but also to FEC encoder 405 in order to adjust the amount of redundant data being added to the encoded data stream. Accordingly system 600 compensates for variations in the error rate both with variations in data transfer rate and variations in the overall resiliency of the encoded data.  Thus if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding; see also figs. 2 or 5).  Paragraphs [0044]-[0045], transfer rate controller 403 is a suitable compressed video encoder (e.g., a trans-coder) or a suitable audio encoder (e.g., a trans-coder)…it will be appreciated that the invention can utilize any of a variety of well-known techniques/devices for controlling the data transfer rate and the exact nature depends both on the type of data and the selected compression technique)… in response to detecting that the packet loss rate exceed the acceptable level (as shown in fig. 5, the dashed line 501 starts to exceed the channel’s error threshold (line 101) (i.e. the maximum allowable data transfer rate) as taught in paragraph [0035], the system can distinguish between data that is transferred without experiencing any loss (i.e., transfer Accordingly the transfer rate (i.e., dashed line 501) begins to adapt as soon as it exceeds error threshold 101 (i.e., location 503). As a result, the FEC algorithm is able to restore the lost data (e.g., portion 505), thus minimizing if not altogether eliminating unacceptable data loss). Therefore, the combination of Krishnamurthy and Quinard teach increasing a compression level for said compressed video frames by the encoder  in response to detecting that the packet loss rate exceeded the acceptable level and said increasing of the compression level includes ignoring and not sending one or more uncompressed video frames to the client device. 
	In addition, Quinard’s method is similar to the method disclosed in paragraph [0178] in the publication version of the instant application, which also teaches gradually sending an increasingly higher data rate test stream from the hosting service 210 to the client 415 in FIGS. 4a and 4b, and having the client provide feedback to the hosting service as to the level of packet loss and latency. As the packet loss and/or latency begins to show a sharp increase, that is an indication that the available maximum data rate 922 is being reached. After that, the hosting service 210 can gradually reduce the data rate of the test stream until the client 415 reports that for a reasonable period of time the test stream has been received with an acceptable level of packet loss and the latency is near minimal.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 6,754,241) hereinafter “Krishnamurthy” in view of Quinard et al. (US 2006/0150055) hereinafter “Quinard”.
As per claim 1, Krishnamurthy discloses a computer-implemented method for streaming online video games (col. 3 lines 12-35) over a network (described in col. 3 lines 20-26), comprising: 
receiving control signals by a server (fig. 1, video processing system 100), the control signals received from a client device over the network (col. 3 lines 11-26), the control signals are responsive to a user input from the client device for play of a video game (col. 15 lines 5-15, controller 114 uses advance knowledge from a video application to control the encoding process for that application. One method is when an application like a web-browser can anticipate a scene change when a user clicks a new page.  The 
generating a plurality of video frames resulting from execution of the video game (col. 8 lines 15-30, low latency applications, video games, are assigned to video encoders that use only short GOP structures having only I and P (and no B) frames);
encoding the plurality of video frames to generate compressed video frames (col. 3 lines 34-46, the video application will be assigned to an appropriate video encoder for encoding process in accordance with latency requirement);
increasing a compression level for said compressed video frames by the encoder…(col. 5 lines 45-59, as new and improved software encoders provide higher and higher levels of video compression processing power, not to mention greater and greater levels of external control; col. 12 lines 12-26); 
transmitting the compressed video frames from the server to the client device (the compressed data compressed according to low latency requirement, col. 3 lines 34-46, and is transmitted to end user over communication channel as mentioned in col. 4 lines 29-34); 
said increasing of the compression level includes ignoring and not sending one or more uncompressed video frames to the client device (col. 12 lines 12-26, the encoder may have the ability to save a previous reference frame. In that case, when controller 114 drops a P frame or even just a slice of a P frame, it can inform the encoder so that the encoder will use the previous P frame for subsequent encoding, thereby avoiding  said P frame is ignored, not encoded, and not sent to the decoder).
However, Krishnamurthy does not explicitly disclose detecting by the server, a maximum data rate of a communication channel established between the server and the client device, wherein determining the maximum data rate is enabled by sending an increasingly higher data rate test stream to the client device until a packet loss rate exceeds an acceptable level as detected by the server and then responsively reducing a data rate of the test stream until the packet loss rate is at least below the acceptable level; 
a compression level…in response to detecting that the packet loss rate exceeded the acceptable level to maintain the data rate below the detected maximum data rate; 
transmitting compressed video frames…using the compression level determined using the test stream; and 
periodically continuing to monitor if the packet loss rate increase above the acceptable level while transmitting compressed video frames for the video game;
wherein the compression level is increased to maintain the packet loss rate below the acceptable level.
 In an analogous art, Quinard discloses detecting by the server, a maximum data rate of a communication channel established between the server and the client device   Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205 as shown in fig. 2, which indicates the maximum available data rate has been exceeded), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate; see also fig. 5 and paragraph [0038]) and then responsively reducing a data rate of the test stream until the packet loss rate is at least below the acceptable level (paragraph [0035], …monitor the data received by the end-user, providing feedback to the transfer rate controller…Each time the data receiver determines that data has been lost during data transfer, i.e., that the transfer rate has exceeded the error threshold (e.g., location 205), feedback is provided to the transfer rate controller that directs the rate controller to decrease the transfer rate.  The transfer rate is then decreased (e.g., portion 207 of line 201) until the system is no longer experiencing packet loss…until the transfer rate is lowered to a level below the error threshold, the data sent to the end-user is severely degraded, typically to the point of being unacceptable (e.g., audio drop-outs, video drop-outs, etc.) see figs. 2 and 5); 
FEC decoder 409 not only provides feedback 601 to transfer rate controller 403 in order to adjust the data transfer rate, but also to FEC encoder 405 in order to adjust the amount of redundant data being added to the encoded data stream. Accordingly system 600 compensates for variations in the error rate both with variations in data transfer rate and variations in the overall resiliency of the encoded data.  Thus if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding; see also figs. 2 or 5).  Paragraphs [0044]-[0045], transfer rate controller 403 is a suitable compressed video encoder (e.g., a trans-coder) or a suitable audio encoder (e.g., a trans-coder)…it will be appreciated that the invention can utilize any of a variety of well-known techniques/devices for controlling the data transfer rate and the exact nature depends both on the type of data and the selected compression technique)… in response to detecting that the packet loss rate exceed the acceptable level (as shown in fig. 5, the dashed line 501 starts to exceed the channel’s error threshold (line 101) (i.e. the maximum allowable data transfer rate) as taught in paragraph [0035], the system can distinguish between data that is transferred without experiencing any loss (i.e., transfer rate below error threshold 101) and data that was corrected by the FEC algorithm (i.e., transfer rate below FEC enhanced error threshold 301). Accordingly the transfer rate (i.e., dashed line 501) begins to adapt as soon as it exceeds error threshold 101 (i.e., location 503). As a result, the FEC algorithm is able to restore the lost data (e.g., portion 505), thus minimizing if not altogether eliminating unacceptable data loss) to maintain the data below the detected maximum data rate (intended use statement; in addition, see paragraph [0035]); 
transmitting compressed video frames…using the compression level determined using the test stream (claim 1, encoded data stream is transmitted over said communication link after application of said FEC algorithm by said FEC encoder); and 
periodically continuing to monitor if the packet loss rate increases above the acceptable level while transmitting compressed video frames for the video game (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate); 
wherein the compression level is increased to maintain the packet loss rate below the acceptable level (paragraph [0040] FEC decoder 409 not only provides feedback 601 to transfer rate controller 403 in order to adjust the data transfer rate, but also to FEC encoder 405 in order to adjust the amount of redundant data being added to the encoded data stream. Accordingly system 600 compensates for variations in the error rate both variations in the overall resiliency of the encoded data.  Thus if the error rate is relatively flat, i.e., only minor observed variations, the system can operate at a high transfer rate with minimal FEC encoding. Conversely, if the error rate is varying widely, or quickly, the system can operate at a reduced transfer rate with a higher level of FEC encoding; see also figs. 2 or 5).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Krishnamurthy in view of Quinard by testing the channel’s capabilities between the remote client and a server in order to determine the maximum allowable data transfer rate (Quinard; paragraph [0035]).
As per claim 2, Quinard discloses wherein a new maximum data rate is set for the increased level (paragraph [0035], the data transfer system continually `tests` the channel's capabilities in order to determine the maximum allowable data transfer rate as given by the channel's error threshold (line 101), which shows different maximums of data rate as shown in fig. 2). 
As per claim 3, Quinard discloses wherein the packet loss rate is determined by the server based on feedback received from the client device (Abstract; paragraphs [0035] and [0038]). 
As per claim 4, Krishnamurthy discloses wherein the compressed video frames are compressed in either a first encoding format (P-encoding as described in col. 6 lines 22-24) or a second encoding format (I-frame encoding as described in col. 6 lines 18-20), the first encoding format comprising video frames which are dependent on previous video 
As per claim 5, Krishnamurthy discloses wherein levels of the first encoding format is adjusted to reduce the data rate of the compressed video frames (col. 14 lines 41-46, the frame rate can be dynamically adjusted based on the content and the state of controller 114. In cases where the channel is overloaded, frame rates could be reduced to maintain acceptable spatial quality.  See also col. 14 lines 56-67, the frequency of I frames can be dynamically adjusted by controller 114.  An encoder might start I-frame encoding at instances when it was not scheduled. In those cases, controller 114 should delay and reschedule I frames for the other encoders) to ensure the levels are acceptable. 
As per claim 6, Krishnamurthy discloses encoding audio as a compressed audio stream to be sent with the compressed video frames (Abstract, the compression is performed not only for video but audio too in a way to generate a low-latency video/audio bitstreams). 
As per claim 7, Krishnamurthy discloses wherein changes to the compression level change a quality of the compressed video frames (col. 14 lines 41-55, frame rate can be dynamically adjusted by a dynamic change in spatial resolution, which is related to quality of video stream). 
claim 8, arguments analogous to those applied for claim 7 are applicable for claim 8.
As per claim 10, Quinard discloses generating forward error correction (FEC) data to protect at least a portion of the compressed video frames (paragraph [0012] discloses the protection process by generating a feedback message which is used by the transfer rate controller to adjust and optimize the data transfer rate for the link quality as determined at that point in time). 
As per claim 11, Quinard discloses wherein said FEC is used to remove visual artifact in video images received by the client due to packet loss (paragraph [0012] discloses the protection process by generating a feedback message which is used by the transfer rate controller to adjust and optimize the data transfer rate for the link quality as determined at that point in time; unacceptable quality level in the delivered video data, taught is paragraph [0006] lines 1-3, leads to unacceptable visual quality). 
As per claim 12, Quinard discloses wherein FEC is selectively used when a disruption in the compressed video frames would exceed a specified amount of time (paragraphs [0033]-[0034] discloses that the error threshold varies with time.  If the rate of the compressed data transferred is low enough, then, the data can be transferred error-free.  If the transfer rate increases, then data will be lost and forward error correction should be established; see paragraph [0038]). 
claim 13, arguments analogous to those applied for claim 10 are applicable for claim 14; in addition, Quinard discloses that the data adjusted could be either video data or audio data as described in (paragraph [0006] lines 1-3).
As per claim 14, arguments analogous to those applied for claim 1 are applicable for claim 14.
As per claims 15-19, arguments analogous to those applied for claims 3-6 and 8 are applicable for claims 15-19.

7.	Claims 9 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnamurthy et al. (US 6,754,241) in view of Quinard et al. (US 2006/0150055) in further view of Cipolli et al. (US 2007/0206673) hereinafter “Cipolli”.
 As per claim 9, Krishnamurthy and Quinard disclose the method as in claim 8; however, Krishnamurthy or Quinard do not explicitly disclose wherein when the image resolution is modified, the client device is configured to scale up or scale down the image of the compressed video frames to maintain a same image size on a display screen coupled to the client device.
In an analogous art, Cipolli discloses wherein when the image resolution is modified, the client device is configured to scale up or scale down the image of the compressed video frames to maintain a same image size on a display screen coupled to the client device (paragraph [0190] depicts that error recovery adjustment could be done 
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the invention of Krishnamurthy and Quinard in view of Cipolli in order to reduce the bandwidth and achieve faster decoding (Cipolli: paragraph [0182]).
As per claim 20, arguments analogous to those applied for claim 9 are applicable for claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482